Citation Nr: 1731681	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  08-34 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD and diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 10, 2010.

3.  Entitlement to an evaluation in excess of 50 percent for PTSD since May 10, 2010.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) from November 2007 and September 2008 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).  A March 2011 rating decision increased the Veteran's evaluation for PTSD to 50 percent effective May 10, 2010.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2009.  A transcript is of record.

These issues were previously before the Board in January 2010 and June 2014, at which time the Board remanded them for additional development.  

In a June 2014 written argument, the Veteran's representative asserted claims of service connection for a skin disability, gastrointestinal disability, arthritis and COPD, all to include as secondary to PTSD.  To date, these issues have not been adjudicated by the RO and they are referred to the RO for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Sleep apnea is secondary to service-connected diabetes mellitus, type II.

2.  Prior to May 10, 2010, the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as anxiety, panic attacks, and chronic sleep impairment.

3.  Since May 10, 2010, the Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a worklike setting).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sleep apnea are met.  
38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Prior to May 10, 2010, the criteria for a disability rating higher than 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

3.  Since May 10, 2010, the criteria for a disability rating of 70 percent, and no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Sleep Apnea

The Veteran contends that his sleep apnea is related to his service-connected conditions, including PTSD and diabetes mellitus, type II.  See May 2008 statement in support of claim, February 2009 VA Form 9, and June 2014 Written Brief Presentation.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran has a current diagnosis of sleep apnea.  The service treatment records do not show evidence of sleep apnea during service.  

The April 2010 VA examiner determined the Veteran's sleep apnea was not directly related to his service or aggravated by his PTSD.  The March 2016 VA examination determined that the Veteran's sleep apnea was proximately due to or the result of his service-connected diabetes mellitus, type II.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for sleep apnea as secondary to service-connected diabetes mellitus, type II is warranted.

II.  Increased Rating for PTSD

The Veteran's PTSD is currently rated 30 percent disabling prior to May 10, 2010, and 50 percent disabling thereafter.  He contends that higher ratings are warranted.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400 (2016).  Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2016).

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

A.  Prior to May 10, 2010

At the October 2007 VA PTSD examination, the Veteran reported mood swings, difficulty sleeping, and that he is irritable and does not get along well with others.  The Veteran's speech was normal and he was irritable and somewhat guarded, but overall friendly with the interviewer.  He reported that he does not tolerate large crowds and gets an increased heart rate and a churning stomach when he feels trapped in the crowd.  However, he noted that this happened very rarely and he did not panic, he just felt very uncomfortable.  He reported a tendency to get violent as in push, shove, and yell at people; however he explained that this has not happened in the past four to five years.  He reported that he used to fight with his boss and coworkers but he was currently getting along well at work.  The Veteran spent 20 years at a construction company for which he was still working at the time of the examination and had good relationships with his wife and daughter.
The mental status examination showed the Veteran was appropriately dressed; his speech was normal; and he was irritable and somewhat guarded, but overall friendly.  The Veteran described his mood as "good" which was consistent with his overall affect.  In general, the Veteran's affect was slightly constricted and appeared a little bit irritable, but he did not appear depressed, anxious, or labile.  He was oriented to person, place, time, and situation.  The Veteran did not show suicidal or homicidal ideations; he did not manifest paranoid ideations consisting of difficulty trusting people and difficulty tolerating being in a crowd or ritualistic behavior.  He described what may be panic attacks with agoraphobia but he denied that he panics.  His thought process was normal; there were no hallucinations, ideas of reference or delusions; and his judgment and memory were intact.  The examiner determined his GAF was 55.

At the December 2009 Board hearing, the Veteran testified that his PTSD medications were recently increased; he had anxiety attacks at times, sometimes once or twice a week; he had a few friends outside of the family but he did not make new ones as it did not seem to work out well; he had occasional problems with short term memory, some impaired judgment, and mood swings.  The Veteran also testified that he worked until April 2009 and he would go off on his brother or other people that worked for him.  See December 2009 Board hearing transcript, p.2-3, 6.

Following a review of the record, the Board finds that the criteria for a rating in excess of 30 percent have not been met.  While the October 2007 VA examiner noted that the Veteran described panic attacks, there is no evidence that panic attacks occurred more than once a week.  Additionally, the Veteran testified at the December 2009 Board hearing that he had anxiety attacks once or twice per week; however, an anxiety attack is not equivalent to a panic attack.  The Veteran also testified to only occasional memory loss and impaired judgment, and these symptoms were not shown in the medical records.  The evidence shows that the Veteran was capable of maintaining effective work and social relationships.  The evidence does not show any impairment in speech; difficulty understanding complex commands; impaired abstract thinking; or disturbances of motivation and mood, which are symptoms that would warrant a higher rating.  
B.  Since May 10, 2010

The Veteran's May 2010 VA examination shows the Veteran had a good relationship with his wife and child and no history of suicide or violence.  His affect was inappropriate as he used nervous laughter to respond to seriously grave issues; his mood was depressed; and his attention and orientation were intact.  Notably, the Veteran's thought process was circumstantial.  The examiner noted past homicidal ideation, specifically towards his brother over his brother's failing business; however, he reported no thoughts of wanting to hurt anyone at the current time.  The Veteran also exhibited inappropriate behavior, for example, he was angry with his mother in law because she developed Alzheimer's disease and at his son-in-law for pushing his grandchildren to play sports they did not want to play.  The examiner noted no obsessive or ritualistic behavior.  The examiner noted panic attacks triggered by crowds.  The Veteran had no suicidal ideation.  The examiner noted an episode of violence 10 years prior.  The examiner also noted no ability to maintain minimum personal hygiene, but at the same time noted the Veteran's appearance was clean and neatly groomed.  His memory was intact and the examiner assigned a GAF score of 50. 

In regard to his employment, the Veteran reported improvement since retiring and framed his retiring as secondary to his age, but also stated that he would have had to quit because he was not able to take the stress.  He also noted that his workers were not able to take the stress or his irritable displacements of anger towards them.  At the examination, the Veteran reported that his psychiatric symptoms did not affect his employment, but at the same time, he noted that everyone told him he was a hard man to work for and he did not care for slackers.  He also reported that he felt stress from everyone including the contractors, subcontractors, and customers and that was the reason he quit.  He stated that, after a night of nightmares, he would come in and yell and holler at people and displace his irritability and anger out on the workers causing even more tension and stress around the workplace which would interrupt not just his own personal productivity but others a well.  

In regard to social relationships, the Veteran reported that he was more intolerable of crowds and has withdrawn from contact from others even more.  He described inappropriate behavior towards family members over the past two to three years, including anger at his mother in law and son in law.

The March 2016 VA examination shows the Veteran has a good relationship with his wife, daughter, friends, and brother.   In regard to employment, the Veteran reported that he retired seven years ago from his brother's contracting company, where he managed all of the subcontractors and did the trim.  He maintains that he has not worked since then and he had to retire due to his physical and mental disabilities, including stress.  The Veteran reported his level of depression as eight out of ten, but only when triggered.  He expressed passive suicidal ideation which occurred "every once in a while."  He rated his anxiety as seven or eight out of ten when triggered, but denied panic attacks.  He estimated that he had an irritable episode twice per month.

Upon examination, the Veteran's grooming and hygiene were appropriate; he was alert and cooperative; his interpersonal interaction was pleasant and engaging; his speech was normal and non-pressured; his thought content was logical, organized, and goal-directed; his mood was euthymic; his affect was appropriate; and his attention, concentration, short, and long term memory functions were intact.  The examiner noted no delusions or hallucinations.  The examiner also noted no suicidal or homicidal ideation, plan, or intent.

Following a review of the relevant evidence of record, the Board finds that the criteria for a rating of 70 percent have been met since May 10, 2010.

The Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 70 percent, as they are not of such a severity or frequency to result in total occupational and social impairment.  The evidence did not show gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  While there was some evidence passive suicidal ideation, this was not continuous or persistent throughout the treatment records.  Additionally, the Veteran reported past acts of violence and homicidal ideations, but no longer exhibited these symptoms.  Accordingly, his symptoms did not amount to persistent danger of hurting self or others as required for a 100 percent evaluation.  


ORDER

Service connection for sleep apnea is granted.

Prior to May 10, 2010, a rating in excess of 30 percent for service-connected PTSD is denied.

Since May 10, 2010, a rating of 70 percent for service-connected PTSD granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

The Veteran reports that he stopped working in April 2009.  See December 2009 Board hearing transcript, p. 6; May 2010 VA PTSD examination.  

The Veteran filed his claim for service connection for sleep apnea in May 2008.  In this Board decision, service-connection for sleep apnea is granted, but a disability rating has not yet been assigned.  The question of whether the Veteran meets the scheduler requirements for TDIU as set forth in 38 C.F.R. § 4.16(a) prior to May 10, 2010 is inextricably intertwined with the pending assignment of a disability rating for service-connected sleep apnea.  Thus, a decision by the Board on the Appellant's TDIU claim prior to May 10, 2010 would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

In an August 2016 letter, the RO requested the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  This form has not been received.  The AOJ should again request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability and advise him that if he does not return this form, it may adversely affect the claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability 

2.  Contact the Veteran and request that he identify all outstanding VA and private treatment records related to his claim for entitlement to TDIU due to his service-connected disabilities.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


